DETAILED ACTION
Status of Application
1.	The claims 1-10 and 21-30 are pending and presented for the examination. Note that in the most recent received claim set date 08/24/2020, claims 12-20 are listed as canceled, but claim 11 also does not appear in the claim set and is thus also seemingly canceled. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statements (IDS) submitted on 07/24/2020, 03/25/2021, and 07/16/202 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 6 is indefinite because it contains limitations to the boron carbide in the first phase, but it depends from claim 5, which covers composites having 0 wt% boron carbide. It is unclear, then, if claim 6 thereafter necessitates boron carbide in the first phase of the composite as claimed in claim 5, or if claim 6 is meant to limit the claim 5 boron carbide content only if the first phase comprises boron carbide. Because of this ambiguity, the metes and bounds of claim 6 are unclear, and the claim is indefinite under USC 112. 
	Claim 8 states that at least one of the phases comprises carbon. However, it is not clear if this is intended to mean free carbon as an additional component to the SiC or B4C phases, or if the carbon making up the carbide component of each phase would constitute carbon meeting this limitation. Because of this ambiguity, the metes and bounds of claim 6 are unclear, and the claim is indefinite under USC 112. For purposes of examination on merits, the term “carbon” is interpreted to mean a free carbon component separate from the carbide in the phases. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 5-7, 9-10, 21, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pujari et al (US 2011/0175264).
	Regarding claim 1, Pujari et al teaches a silicon carbide/boron carbide composite ceramic (see Abstract). The phases of the composite are SiC matrix within which there are B4C and nano-TiC particles (see paragraph 0021). The matrix is a first phase comprising greater than 50 wt% silicon carbide and the B4C within the matrix is a second phase comprising boron carbide. Pujari teaches an embodiment wherein the particle size of the B4C phase in the green body before sintering is 1 µm (see paragraph 0021). The resultant sintered body would thus comprise said second phase (boron carbide) having an average particle size of at least 1 µm, because the boron carbide grains resultant from sintering would either have this 1 µm size, or have a somewhat larger size through grain growth. Pujari further teaches that the amount of the B4C component is 20 wt% based on the total weight of the composite components (see paragraph 0020). Each limitation of instant claim 1 is thus met by Pujari, and the claim is anticipated by the prior art of record. 
	Regarding claim 2, the second phase of the Pujari et al composite is B4C and thus constitutes 100 wt% boron carbide. 
	Regarding claim 3, the Pujari composite comprises 79 wt% silicon carbide in the embodiment discussed above. 
	Regarding claim 5, the Pujari matrix (first phase) comprises only silicon carbide and thus contains less than 12 wt% boron carbide. 
	Regarding claim 6, as discussed above, the Pujari first phase does not comprise boron carbide, and thus the boron carbide in the B4C phase (second phase) within said matrix is separate from that in the matrix phase itself. 
	Regarding claim 7, the Pujari B4C phase (second phase) comprises only boron carbide and thus contains less than 12 wt% silicon carbide.
	Regarding claim 9, the aforementioned Pujari embodiment comprises silicon carbide matrix (first phase) in an amount of 79 wt% to 20 wt% boron carbide second phase. 
	Regarding claim 10, Pujari et al teaches a silicon carbide/boron carbide composite ceramic (see Abstract). The phases of the composite are SiC matrix within which there are B4C and nano-TiC particles (see paragraph 0021). The matrix is a first phase comprising greater than 50 wt% silicon carbide and the B4C within the matrix is a second phase comprising boron carbide. Pujari teaches an embodiment wherein the particle size of the B4C phase in the green body before sintering is 1 µm (see paragraph 0021). The resultant sintered body would thus comprise said second phase (boron carbide) having an average particle size of at least 1 µm, because the boron carbide grains resultant from sintering would either have this 1 µm size, or have a somewhat larger size through grain growth. Pujari further teaches that the amount of the B4C component is 20 wt% based on the total weight of the composite components (see paragraph 0020) and the silicon carbide content is 79 wt%. Each limitation of instant claim 10 is thus met by Pujari, and the claim is anticipated by the prior art of record. 
	Regarding claim 21, as discussed above, Pujari teaches an embodiment wherein a 1 µm size boron carbide particulate is used to form a green body and thereafter said body is subjected to sintering. Pujari also teaches maximum grain sizes in sintered embodiments of 25.6 µm and 44 µm (see paragraphs 0011 and 0012). As such, the average grain size of the boron carbide phase is not more than 100 µm. 
	Regarding claim 24, Pujari teaches an embodiment comprising 79 wt% silicon carbide, 20 wt% boron carbide, and that has a density of 3.04 g/cm3 (see paragraph 0012). 
	Regarding claim 25, Pujari teaches that the inventive composite has a theoretical density of at least 98% (see Abstract), and thus a porosity that would be less than 5%. 
	Regarding claim 26, Pujari teaches that the inventive ceramic composite is used in an armor system (see paragraph 0022). The use in a “system” necessitates the presence of a component adjacent to the ceramic composite-containing component. Pujari et al teaches a silicon carbide/boron carbide composite ceramic (see Abstract). The phases of the composite are SiC matrix within which there are B4C and nano-TiC particles (see paragraph 0021). The matrix is a first phase comprising greater than 50 wt% silicon carbide and the B4C within the matrix is a second phase comprising boron carbide. Pujari teaches an embodiment wherein the particle size of the B4C phase in the green body before sintering is 1 µm (see paragraph 0021). The resultant sintered body would thus comprise said second phase (boron carbide) having an average particle size of at least 1 µm, because the boron carbide grains resultant from sintering would either have this 1 µm size, or have a somewhat larger size through grain growth. Pujari further teaches that the amount of the B4C component is 20 wt% based on the total weight of the composite components (see paragraph 0020) and the silicon carbide content is 79 wt%. Each limitation of instant claim 26 is thus met by Pujari, and the claim is anticipated by the prior art of record. 	
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 4, 8, 22-23, 27-28, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pujari et al (US 2011/0175264).
	Regarding claim 4, the claim differs from Pujari et al as applied above because while Pujari teaches a starting particle size of 0.8 µm for the silicon carbide component used to form the green body of the inventive composite, it does not specify the grain size of the resultant sintered composite. However, Pujari Fig. 3 shows a maximum grain size of 25.6 µm and a microstructure comprising silicon carbide and boron carbide grains. From the 20 µm scale of said Fig. 3, one of ordinary skill would have found it apparent that the grains have a size greater than 1 µm (5% of the scale length). As such, the further limitation of instant claim 4 pertaining to silicon carbide grain size is rendered obvious by the Pujari teachings and Figs. Claim 4 is therefore obvious and not patentably distinct over the prior art of record. 
	Regarding claim 8, the differs from Pujari et al as applied above because while Pujari teaches that the inventive composite comprises carbon in the form of a resin sintering aid or as carbon nanotubes, it does not specify a free carbon content in the first or second phase. However, as Pujari teaches a composite comprising silicon carbide and boron carbide present in equivalent amounts to those of the instant claims, and having equivalent grain sizes, and wherein said composite is produced by a substantially equivalent process to that disclosed in the instant Specification as producing the composites of the instant claims, it necessarily follows that at least some of said carbon would be present in at least one of the first or second phases of the Pujari composite. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).   As such, each further limitation of instant claim 8 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 22, the claim differs from Pujari et al as applied above because while Pujari teaches a starting particle size of 0.8 µm for the silicon carbide component used to form the green body of the inventive composite, it does not specify the grain size of the resultant sintered composite. However, Pujari Fig. 3 shows a maximum grain size of 25.6 µm and a microstructure comprising silicon carbide and boron carbide grains. From the 20 µm scale of said Fig. 3, one of ordinary skill would have found it apparent that the grains have a size greater than 1 µm (5% of the scale length) and less than 20 µm and the 25.6 µm maximum. As such, the further limitation of instant claim 22 pertaining to silicon carbide grain size is rendered obvious by the Pujari teachings and Figs. Claim 22 is therefore obvious and not patentably distinct over the prior art of record.
Regarding claim 23, the claim differs from Pujari et al as applied above because while Pujari teaches a starting particle size of 1 µm for the boron carbide component, it does not specify the grain size of the resultant sintered composite. However, Pujari Fig. 3 shows a maximum grain size of 25.6 µm and a microstructure comprising silicon carbide and boron carbide grains. From the 20 µm scale of said Fig. 3, one of ordinary skill would have found it apparent that the grains have a size greater than 2 µm (10% of the scale length) and less than 20 µm and the 25.6 µm maximum. As such, the further limitation of instant claim 23 pertaining to silicon carbide grain size is rendered obvious by the Pujari teachings and Figs. Claim 23 is therefore obvious and not patentably distinct over the prior art of record.
	Regarding claim 27, Pujari teaches boron carbide in an amount of 10-40 wt% of the composite (see paragraph 0014), with the remainder of the composite being silicon carbide and a minor amount of TiC or carbon nanotubes. The resultant SiC amount can therefore be below 60 wt%, and the Pujari range overlaps that of instant claim 27. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Claim 27 is therefore not patentably distinct over the prior art of record. 
Regarding claim 28, Pujari teaches boron carbide in an amount of 10-40 wt% of the composite (see paragraph 0014), with the remainder of the composite being silicon carbide and a minor amount of TiC or carbon nanotubes. The Pujari range for boron carbide therefore overlaps that of instant claim 28. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Claim 28 is therefore not patentably distinct over the prior art of record.
Regarding claim 30, as shown above, the Pujari Fig. 3 suggests and thus renders obvious ranges of 1-100 µm and 2-20 µm for the silicon carbide and boron carbide components of the inventive composite. The further limitations of instant claim 30 are therefore each met by the teachings of the prior art of record. 
Allowable Subject Matter
11.	Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest an armor component meeting each limitation of instant claim 26, and wherein the first phase comprises 86-99.9 wt% silicon carbide and the second phase comprises 86-99.9 wt% boron carbide. 

Conclusion
12.	Claims 1-10, 21-28, and 30 are rejected. claim 29 is objected to. 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW28 January 2022